NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 15a0501n.06

                                      Case No. 14-4122

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                             Jul 13, 2015
GUADALUPE ROSALES-GONZALEZ,                       )                     DEBORAH S. HUNT, Clerk
                                                  )
       Petitioner,                                )
                                                  )      ON PETITION FOR REVIEW
v.                                                )      FROM THE UNITED STATES
                                                  )      BOARD   OF  IMMIGRATION
LORETTA E. LYNCH, U.S. Attorney                   )      APPEALS
General,                                          )
                                                  )
       Respondent.                                )
                                                  )

                                        OPINION

                                                                                           *
       BEFORE: CLAY and McKEAGUE, Circuit Judges; BERTELSMAN, District Judge.

       McKEAGUE, Circuit Judge. The Attorney General wants to deport Guadalupe Rosales-

Gonzalez, a native and citizen of Mexico, because she illegally entered the United States.

Guadalupe wants to stay here, explaining to various immigration officials that she will be

persecuted and tortured if sent back to Mexico. Two sets of executive officials determined that

her story was not credible—a finding that necessarily means she will be deported. Guadalupe

now asks us to review those determinations. But because we owe much deference to the




       *
         The Honorable William O. Betelsman, United States District Judge for the Eastern
District of Kentucky, sitting by designation.
Case No. 14-4122
Rosales-Gonzalez v. Lynch
Executive on immigration decisions, and because substantial evidence supports its adverse-

credibility determinations, we deny Guadalupe’s petition for review.

                                                  I

         Guadalupe grew up in Mexico. Her father served as the “mayor” of her hometown, but

that job was apparently more trouble than it was worth. Guadalupe claims her father angered the

criminals of the town by strictly enforcing the laws, causing them to threaten her family. One

time, her story goes, the criminals banded together in front of her house as part of an “angry mob

intent on doing harm” to her family. Pet’r Br. 3–4. The police responded, but the mob had

already disbanded. Other threats, all empty, continued throughout the years. Possibly because of

the threats (or possibly to stay with her boyfriend), Guadalupe illegally entered the United States

several years after the angry-mob incident. She eventually moved to Ohio.

         Guadalupe flew under the radar for six years after her illegal entry. But she was arrested

for petty theft in 2010, and the United States, now aware of her illegal status, sought to deport

her. She conceded that the United States could do so. But she argued that it shouldn’t, because

her family in Mexico is threatened. Of the several ways to obtain protection from deportation,

she conceded that one—asylum—was off the table (because she sought it too late). Pet’r Br. 18

n.3.     Other routes included (A) withholding from removal and (B) protection under the

Convention Against Torture. To avoid deportation under these routes, she had to demonstrate

that, if sent back to Mexico, either (A) her “life or freedom would be threatened” because of a

protected trait (like her political beliefs), 8 U.S.C. § 1231(b)(3)(A); or (B) she would “more

likely than not” suffer torture, 8 C.F.R. § 208.16(c)(2).

         She began her quest for this protection before an executive official—an immigration

judge.    But before the judge could review Guadalupe’s claims on the merits, she had to



                                                  2
Case No. 14-4122
Rosales-Gonzalez v. Lynch
“determine whether [Guadalupe] [was] credible; [for] an application deemed incredible will not

be reviewed on the merits.” Slyusar v. Holder, 740 F.3d 1068, 1074 (6th Cir. 2014). The judge

found Guadalupe incredible, which “necessarily dispose[d]” of her merits-arguments. Id. The

judge went on to explain that even if Guadalupe was credible, her claims would fail on the

merits. The Board of Immigration Appeals, the next and final executive agency to hear her

claims, affirmed based solely on the adverse-credibility finding; it did not opine on the merits.

                                                 II

       Guadalupe now asks us to review these executive-branch decisions. Because we owe

substantial deference to that branch in making immigration decisions, we review its “credibility

determination[s] under the deferential ‘substantial evidence’ standard.” El-Moussa v. Holder,

569 F.3d 250, 255 (6th Cir. 2009). It’s not enough that we would have decided the credibility

determination differently in the first instance.      Rather, such “determinations are conclusive

unless [a] reasonable adjudicator would be compelled to make a contrary conclusion.” Slyusar,
740 F.3d at 1073 (emphasis added). Accordingly, Guadalupe must make the difficult showing

that the record compels the conclusion that she was credible. She cannot do so here.

                                                 A

       Substantial evidence supports the Executive’s adverse-credibility finding.          To start,

inconsistences in the petitioner’s story—whether internal or based on reference to other record

evidence—matter greatly to the Executive in making its credibility determinations. See 8 U.S.C.

§ 1158(b)(1)(B)(iii). And Guadalupe’s story contains several inconsistencies, including:

      She testified that she had four brothers, but she listed only one on her asylum application.

      She testified that her father’s mayoral career ended by 2009, but she wrote that he served

       from 2009 to 2011.


                                                 3
Case No. 14-4122
Rosales-Gonzalez v. Lynch
      She testified that her father recently ran for office, but she wrote that he was too scared to

       run for office.

      She testified that her family was being threatened by specific cartels, but her father wrote

       that he does not know who is threatening them.

These inconsistencies aren’t major ones, to be sure. But they don’t need to go “to the heart of

the [petitioner]’s claim” to support an adverse-credibility finding. 8 U.S.C. § 1158(b)(1)(B)(iii).

Nor do they need to be “beyond debate.” El-Moussa, 569 F.3d at 255. Under our deferential

review, they suffice to support the immigration judge’s adverse-credibility determination.

       What’s more, three additional red flags—going to “the inherent plausibility of”

Guadalupe’s story, 8 U.S.C. § 1158(b)(1)(B)(iii)—support the Executive’s adverse-credibility

determination. First, Guadalupe’s self-proclaimed most vivid and primary threat was the angry-

mob incident. Yet her father’s, mother’s, and brother’s letters do not so much as mention it—

making Guadalupe’s story less plausible.       Second, Guadalupe’s father omits another vivid

incident from Guadalupe’s story, this one involving threats to her father’s avocado business.

Again, one would think that her father—the one allegedly being threatened—would at least

reference these very specific threats.     But no.    And third, one would also expect that if

Guadalupe thought she was on the verge of being sent back to a country where she was going to

be tortured, she would provide all the reasonably available evidence to avoid deportation. But,

as the Board noted, she didn’t do that—failing to provide, for example, a statement from her

United States citizen brother because she “didn’t think [of] that.” Administrative Record (AR) at

159. These three red flags further undercut Guadalupe’s credibility and thus further support the

Executive’s adverse-credibility finding. Substantial evidence supports its decision.




                                                 4
Case No. 14-4122
Rosales-Gonzalez v. Lynch
                                                  B

       Guadalupe sees it differently.           She claims that what the Executive called

“inconsistencies” are not actually inconsistencies at all—either because she can explain how the

differing accounts are in fact consistent, or because she can fill in parts of the story that were

omitted. Pet’r Br. 22–29. But this line of argument suffers at least four problems.

       First, contrary to Guadalupe’s argument, “omissions may form the basis of an adverse

credibility determination, provided that they are substantially related to the [petitioner’s] claim.”

Liti v. Gonzales, 411 F.3d 631, 637 (6th Cir. 2005). The omissions here—such as her entire

family failing to mention the angry-mob incident—go to the heart of Guadalupe’s claim, and

thus undercut her credibility. See id.

       Second, the inconsistencies on which the Executive relies need not be “beyond debate.”

El-Moussa, 569 F.3d at 255; see Shkabari v. Gonzales, 427 F.3d 324, 330 (6th Cir. 2005). So

while it may not be “beyond debate” that testifying about four brothers but only listing one is

inconsistent, the Executive can still fairly base its credibility determination on that evidence.

       Third, and in any event, inconsistencies are not the be-all and end-all of credibility

determinations. Thus, even assuming Guadalupe can make consistent these “inconsistencies,”

the Executive can still question the “inherent plausibility” of her story—another factor to

consider in a credibility determination, see 8 U.S.C. § 1158(b)(1)(B)(iii)—using the same

evidence. To take one example: Even if Guadalupe can explain why her father running for

office despite being scared to do so is not inconsistent, her explanation justifiably allows the

Executive to question her credibility—i.e., her “demeanor, candor, or responsiveness,” §

1158(b)(1)(B)(iii). See AR at 155–56. To take three more examples, look at the red flags we




                                                  5
Case No. 14-4122
Rosales-Gonzalez v. Lynch
identified above: While they may not be inconsistencies under Guadalupe’s definition, they still

support the Executive’s adverse-credibility finding.

       And fourth, some of the inconsistencies cannot be classified as anything but that:

inconsistencies. For example, her father’s mayoral career either ended by 2009, or it didn’t.

Pet’r Br. 23 (conceding this inconsistency). And, as Guadalupe recognizes, “any inconsistency

may be the basis of an adverse credibility finding.” Pet’r Br. 24; see Abdurakhmanov v. Holder,

735 F.3d 341, 347 (6th Cir. 2012).       There are enough true, important inconsistencies and

omissions to support the Executive’s adverse-credibility finding on this record.

                                              * * *

       These inconsistencies and the other evidence that undercuts Guadalupe’s credibility

sufficiently support the Executive’s decision. Because the record does not compel a different

credibility determination, we need not discuss Guadalupe’s merits-arguments, made throughout

the rest of her brief, Pet’r Br. 17–21, 29–37. See Slyusar, 740 F.3d at 1074.

       For these reasons, we deny the petition for review.




                                                6